Exhibit 10.1 IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING. SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN. SUBSCRIPTION AGREEMENT and LETTER OF INVESTMENT INTENT Omni Bio Pharmaceutical, Inc. 5oslyn St, Ste 430 Greenwood Village, CO 80111 Gentlemen: The undersigned (the "Subscriber") hereby tenders this subscription for the purchase of shares of common stock (“Common Stock,” “Common Shares,” or “Securities”) issued by Omni Bio Pharmaceutical, Inc. (the “Company”) The Common Shares are being offered at a price of $0.25 per Common Share (the “Offering”). By execution below, the Subscriber acknowledges that the Company is relying upon the accuracy and completeness of the representations and warranties contained herein in complying with its obligations under applicable securities laws. 1. Subscription Commitment. The Subscriber hereby subscribes for the purchase of Common Shares at an aggregate purchase price of $ as full payment therefor. The purchase price shall be paid to the Company by cashier’s check made payable to Omni Bio Pharmaceutical, Inc. Escrow Account or by wire transfer to the Offering’s escrow account. 2.
